 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMerle Lindsey Chevrolet, Inc. and Indiana JointBoard, Retail, Wholesale, and Department StoreUnion, AFLCIO. Cases 25-CA-7595, 25-CA-7595-2, 25-CA-7595-3, and 25-RC-6173August 16, 1977DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn April 1, 1977, Administrative Law Judge AlvinLieberman issued the attached Decision in thisproceeding. Thereafter, Respondent and the Unionfiled exceptions and supporting briefs, the GeneralCounsel filed a brief supporting the Decision, andRespondent filed an answering brief.Purs'uant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Merle Lindsey Chevrolet, Inc., Muncie, Indi-ana, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:1. Substitute the following for paragraph 2(a):"(a) Offer to Elmer Fugitt and Garland Smith fulland immediate reinstatement to their former posi-tions or, in the event that said positions no longerexist, to substantially equivalent positions, withoutprejudice to their seniority and other rights andprivileges, and make them whole for any loss ofearnings and other benefits suffered by them becauseof the discrimination against them, in the manner setforth in the section of the Administrative LawJudge's Decision entitled 'The Remedy.' "2. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the complaint issuedon April 12, 1976, in this proceeding be dismissed.231 NLRB No. 69IT IS FURTHER ORDERED that the representationelection conducted on March 2, 1976, in Case 25-RC-6173 be, and it hereby is, set aside, and that Case25-RC-6173 be remanded to the Regional Directorfor Region 25 for the purpose of conducting a newelection.[Direction of Second Election and Excelsior foot-note omitted from publication.]I Respondent and the Union have excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's established policynot to overrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.2 We agree with the Administrative Law Judge that by telling employeeshe wanted to ascertain and talk about their problems Respondent'spresident, Merle Lindsey, violated Sec. 8(aXl) of the Act. Uarco Incorporat-ed, 216 NLRB I (1974). In that case, the Board stated:IT]he solicitation of grievances at preelection meetings carnes with itan inference that an employer is implicitly promising to correct thoseinequities it discovers as a result of its inquiries. .... However, it is notthe solicitation of gnevances itself that is coercive and violative ofSection 8(aX I), but the promise to correct grievances or a concurrentinterrogation or polling about union sympathies that is unlawful; thesolicitation of grievances merely raises an inference that the employer ismaking such a promise, which inference is rebuttable by the employer.In the instant case, there is no evidence that Respondent made anystatement or took any action to establish that it was not promising toremedy grievances and we therefore find that Respondent did not meet itsburden of rebutting the inference.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through represent-atives of their own choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all these things.WE WILL NOT question you about your unionmembership, activities, or desires.WE WILL NOT threaten you with loss of wages,commissions, or other benefits, and WE WILL NOTreduce your wages, commissions, or other benefitsin order to discourage you from supporting theIndiana Joint Board, Retail, Wholesale, andDepartment Store Union, AFL-CIO, or anyother union.WE WILL NOT threaten to discharge you or layyou off for supporting the above-named Union,or any other union.478 MERLE LINDSEY CHEVROLETWE WILL NOT ask you to tell us what yourgrievances or complaints concerning your workare and WE WILL NOT promise to remedy orcorrect them in order to persuade you not tosupport the above-named Union, or any otherunion, or to discourage you from voting for, orsupporting, the above-named Union, or any otherunion.WE WILL NOT fire you, lay you off, suspendyou, discipline you in any way, or do anythingelse to your disadvantage because you vote for orsupport the Indiana Joint Board, Retail, Whole-sale, and Department Store Union, AFL-CIO, orany other union, or because you have not doneso.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof the rights guaranteed them in Section 7 of theAct.WE WILL offer Elmer Fugitt and Garland Smithfull and immediate reinstatement to their formerjobs or, if those jobs no longer exist, to substan-tially equivalent positions, without prejudice totheir seniority or other rights and privileges, andWE WILL make them whole for any loss ofearnings and other benefits suffered because ofthe discrimination against them, at a rate of 6-percent interest per annum.WE WILL respect your right to form any union,to support any union, to help any union, and todeal with us through any union. WE WILL alsorespect your right not to do any of these things,except as required by law.All our employees are free, without any objectionfrom us, to become or remain members of theIndiana Joint Board, Retail, Wholesale, and Depart-ment Store Union, AFL-CIO, or any other union, ornot to become or remain members of the IndianaJoint Board, Retail, Wholesale, and DepartmentStore Union, AFL-CIO, or any other union, exceptas required by law.MERLE LINDSEY CHEVROLET, INC,DECISIONSTATEMENT OF THE CASEALVIN LIEBERMAN, Administrative Law Judge: Pursuantto a petition filed by Indiana Joint Board, Retail,I The following unit was agreed upon as being appropnate in theStipulation for Certification (G.C. Exh. 44): All new and used car and trucksalesmen employed by the Employer at its Muncie, Indiana establishment:ou r Ir XCLUDIN(i all office clerical employees. all professional employees, andall guards and supervisors as defined in the Act and all other employees.2 G.C. Exh. I(x).: Objections 18 and 19 deal with speeches made by Respondent'sofficials on the day of the election.Wholesale, and Department Store Union, AFL-CIO(Union), on December 9, 1975, in Case 25-RC-6173 and aStipulation for Certification Upon Consent Election(Stipulation for Certification) approved on January 21,1976, by the Regional Director for Region 25 of theNational Labor Relations Board a representation electionwas held on March 2, 1976, among certain employees ofRespondent.' Five ballots were cast for the Union, nineagainst the Union, and two ballots were challenged.The Union filed objections to the election which wereinvestigated by the Regional Director. Following this theRegional Director issued a report2in which he noted that"the matters alleged in Objections I through 17 are alsoalleged as unfair labor practices in [the complaints in 25-CA-7595, 25-CA-7595-2, and 25-CA-7595-3 ]."Accordingly, the Regional Director ordered that "ahearing be conducted to resolve the issues of. ..fact andcredibility raised in ...Objections I through 17. ..andObjections 18 and 19."3The Regional Director furtherordered that "Cases Nos. 25-CA-7595, 25-CA-7595-2,25-CA-7595-3 ... and 25-RC-6173 be ... consolidatedfor the purpose of hearing, ruling and decision by anAdministrative Law Judge, and that thereafter Case No.25-RC-6173 be transferred to, and continued before, theBoard."The hearing in this consolidated proceeding, with allparties except the Union represented, was held before mein Muncie, Indiana, on several days between August 3 andSeptember 16, 1976. In general, the issues litigated werewhether Respondent had violated Section 8(a)(1) and (3) ofthe National Labor Relations Act, as amended, andwhether Respondent engaged in conduct warranting thesetting aside of the election. More particularly, thequestions for decision are as follows:I. Did Respondent violate Section 8(aX1) of the Act byinterrogating and threatening employees; giving them theimpression that their union activity was under surveillance;and by soliciting and promising to rectify grievances?2. Did Respondent violate Section 8(a)(3) of the Act bylaying off two employees, Elmer Fugitt and Garland Smith,and by discharging a third employee, Terry Tarr?3. Should the Union's objections to the election besustained and the election set aside?Upon the entire record,4upon my observation of thewitnesses and their demeanor while testifying, and havingtaken into account the arguments made and the briefssubmitted,5I make the following:FINDINGS OF FACT6I. JURISDICTIONRespondent, an Indiana corporation, is engaged atMuncie, Indiana, principally in selling at retail, andservicing, new and used passenger automobiles and trucks,4 Issued simultaneously is a separate order correcting obvious inadver-tent errors in the stenographic transcnpt of this proceeding.5 Although all the arguments of the parties and the authorities cited bythem, whether appeanng in their briefs or made orally at the hearing maynot be discussed, each has been carefully weighed and considered.6 Respondent's motions made at the conclusion of the hearing, uponwhich I reserved decisior.n are disposed of in accordance with the findingsand conclusions set forth in this Decision.479 DECISIONS OF NATIONAL LABOR RELATIONS BOARDincluding vehicles manufactured by the Chevrolet MotorDivision of General Motors Corporation. During 1975, arepresentative period, Respondent's gross volume ofbusiness exceeded $500,000. During the same periodRespondent purchased automobiles and related productsvalued at in excess of $50,000 from vendors located outsidethe State of Indiana. Accordingly, I find that Respondentis engaged in commerce within the meaning of the Act andthat the assertion of jurisdiction over this matter by theBoard is warranted.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofthe Act.Ill. INTRODUCTIONBriefly, this case is concerned with events occurringduring a campaign mounted by the Union to organizeRespondent's salesmen which was climaxed by its defeat ina representation election. These included, the complaintsallege, violations of Section 8(a)(1) of the Act by Respon-dent7and violations of Section 8(a)(3) consisting ofRespondent's laying off two salesmen, Elmer Fugitt andGarland Smith, and its discharging a third, Terry Tarr.Respondent denies having committed the alleged viola-tions of Section 8(a)(1) of the Act. Admitting the layoffsand discharge, Respondent asserts that Fugitt and Smithwere laid off solely because of poor business conditionsand that Tarr was discharged principally because hereferred to another dealer a customer who was sent toRespondent to buy an automobile.IV. PRELIMINARY FINDINGS AND CONCLUSIONS8A. Respondent's Business and PremisesAs found above, Respondent sells new and usedpassenger automobiles and trucks. Its premises are locatedon South Walnut Street in Muncie, Indiana. On one side ofSouth Walnut Street, referred to during the hearing as thenew car side, Respondent maintains its general offices anda showroom where it displays and sells new passengerautomobiles and in which there are desks for salesmen. Onthe other side of the street, referred to during the hearing asthe used car side, Respondent stores and sells usedpassenger automobiles and new and used trucks. On theused car side of the street is a building, called, at thehearing, the used car sales office, in which there are alsodesks for salesmen.7 The nature of these claimed violations appear above in my statement ofthe questions for decision.I The purpose of these findings and conclusions is to furnish a frame ofreference within which to consider the facts relating to Respondent's allegedunfair labor practices and to the conclusions to which they may give rise. Tothe extent that the contentions of the parties relate to the findings andconclusions made here they will be treated here, although they, as well as thefindings and conclusions. may again be considered in other contexts.I Findings as to the manner in which Respondent classifies its salesmenare necessary in order to assess the validity of one of Respondent's defensesto the complaint's allegation that Elmer Fugitt and Garland Smith,classified by Respondent as used car salesmen, were laid off in violation ofSec. 8(a)(3) of the Act. Respondent contends, in this regard, that at the timeof the layoffs its used car business had so fallen off as to require a reductionWhen, as is frequently the case, a salesman whose desk ison the used car side has business to transact on the new carside he does so at any unoccupied desk on that side.Similarly, when, as often occurs, a salesman whose desk ison the new car side has business taking him to the used carside he avails himself of any vacant desk there.B. Respondent's Classification of its Salesmen9Respondent designates its salesmen assigned to desks onthe used car side as used car salesman and those assignedto desks on the new car side as new car salesman. However,these designations, as shown by the evidence detailedbelow, are misnomers and entirely arbitrary.Respondent imposes no restriction on salesmen regard-ing the type of passenger automobiles they may sell, andsalesmen regularly sell both new and used cars regardlessof the location of their desks. Thus, as shown by theevidence, from January 1, 1975, until May 31, 1976, about40 percent of all the used passenger automobiles sold byRespondent were sold by salesmen designated as new carsalesmen. The evidence also shows that in the same perioda substantial percentage, more than 20 percent, of all thepassenger cars sold by salesmen characterized as used carsalesmen were new passenger automobiles.'0It is alsosignificant to note, in this respect, that in 1975 a salesmanreferred to by Respondent as a new car salesman sold moreused passenger automobiles than new and that a similarsituation existed during the first 5 months of 1976.Furthermore, Respondent conducts sales meetings everymorning, except on Saturdays,tI at which virtually the onlymatter taken up is the sale of used automobiles. Neverthe-less, Respondent requires all salesmen, regardless of theirclassification, to attend these meetings.Additionally, from time to time Respondent placesadvertisements in a local newspaper offering for sale onlyused passenger cars and used trucks. Following a descrip-tion of the vehicles, the advertisements list the names of allsalesmen, including those designated as new car sales-men.l2The final significant item in my determination thatRespondent's designations of its salesmen as either new caror used car salesmen are misnomers are the business cardsRespondent issues to each salesman. These set forth theword "Salesman" preceded by the salesman's name, andthe following legend, prominently printed in red: "NEW &USED CARS [&] TRUCKS." 13Accordingly, I conclude that the proof does not supportRespondent's classification of the employees on its salesstaff as either new car or used car salesmen. I furtherin its used car sales staff, and that Fugitt and Smith were the least seniorused car salesmen in its employ.t0 G.C. Exhs. 24 and 25. These exhibits were furnished to the GeneralCounsel by Respondent. The former reports only the sales made bysalesmen who were working for Respondent on December 31, 1975. BecauseElmer Fugitt, designated as a used car salesman whose layoff is alleged inthe complaint as having been violative of the Act, was laid off on December10, 1975, the number and type of cars he sold in 1975 is not included in G.C.24." Respondent's premises are closed on Sundays.12 G.C. Exh. 9. Although this exhibit consists of a certified copy of onlyone advertisement, it does not appear that it is different, in the respect hereunder consideration, from others.13 G.C. Exh. 42.480 MERLE LINDSEY CHEVROLETconclude, on the evidence set forth above, that Respondentemploys only one class of salesmen and that they sell bothnew and used automobiles, regardless of where their desksare lcated or how Respondent refers to them.C. The Union's Campaign To OrganizeRespondent's SalesmenThe Union began its campaign to organize Respondent'ssalesmen on December 8, 1975. On this date DonaldStrack, the Union's president, met with salesmen employedby Respondent, including Elmer Fugitt, Garland Smith,Terry Tarr,'4and Gary Bullock.At this meeting, which was held at the Holiday Inn inAnderson, Indiana, a municipality near Muncie, Strackdiscussed the manner in which those in attendance"could," as he put it, "get organized." In this connection,Strack passed out union literature, including handbillsentitled "Do You Know." 15 On the next day, December 9,Fugitt posted one of these on the wall of Respondent's usedcar sales office.Also at this meeting Strack distributed authorizationcards. Fugitt, Tarr, and Smith signed cards at the meeting.In addition they took blank cards for the purpose of havingthem signed by salesmen who were not present at themeeting.Upon the conclusion of the December 8 meeting somesalesmen remained at the Holiday Inn and continued totalk about their unionization. However, being satisfied thatthe Union would not benefit Respondent's salesmen,Bullock did not participate in this discussion. Instead, hewent home immediately after the meeting was formallyadjourned. A short time later Fugitt, Smith, Tarr, and a fewother salesmen employed by Respondent called at Bul-lock's home and there spoke to him about joining theUnion.Additional union meetings were held at various timesuntil about February 24, 1976. Fugitt and Tarr attended alland Smith went to some.On December 11, 1975, Respondent received a letterfrom the Union stating that it had "membership cards froma majority of [Respondept's] employees." 16 The letter alsostated that the Union was desirous of arranging a meetingto negotiate a contract. A day or so later Respondentreceived the Union's formal petition for certification uponwhich, as noted earlier, a representation election was heldresulting in the Union's defeat.After discussing the Union's letter with an associate,Merle Lindsey, Respondent's president, referred it for replyto Respondent's lawyer. Having done that, Lindsey left forFlorida on December 14 and did not return untilDecember 29." Tarr was discharged on February 28. 1976. As is the case regarding theFugitt and Smith layoffs, Tarr's discharge is alleged in the complaint ashaving been in violation of Sec. 8(aX3) of the Act.I G.C. Exh. 40. This handbill purports to set forth "What employers andsupervisors can SOT do" among their employees during the course of aunion organizing campaign.I'i G.C. Exh. 26.D. Bullock's Report to Lindsey About theDecember 8 Union MeetingAs found above, Gary Bullock, Elmer Fugitt, GarlandSmith, Terry Tarr, and other salesmen attended themeeting on December 8, 1975,17 at which the Unioninitiated its campaign to organize Respondent's salesmen.On December 13, 2 days after Respondent received theUnion's request for a meeting to negotiate a contract and aday before Merle Lindsey, Respondent's president, went toFlorida, Bullock informed Lindsey that he, Fugitt, Smith,and Tarr, among other salesmen in Respondent's employ,whom he also named, had attended the union meeting onDecember 8. Bullock also informed Lindsey that after themeeting Fugitt, Smith, and other salesmen came to hishome and sought to persuade him to support the Union.E. Credibility of Terry Tarr and Garland SmithTwo complaints were issued against Respondent, thefirst on January 27, 1976, (January complaint) and thesecond on April 12, 1976, (April complaint).'" The Januarycomplaint alleges numerous infractions of Section 8(a)(I)of the Act by Respondent. These are set forth in 13separate paragraphs, some asserting multiple violations.All, except those set forth in paragraph 5(n), which wasadded to the January complaint by way of amendmentduring the hearing, are attributed to the conduct of MerleLindsey, Respondent's president. Paragraph 5(n) refers toconduct allegedly engaged in by Dan Morris, Respondent'sgeneral sales manager.The testimony of the witnesses called by the GeneralCounsel to support the foregoing allegations was denied orcontradicted by Lindsey and Morris. It is apparent,therefore, that the resolution of these credibility conflictswill weigh the balance in favor of, or against, the GeneralCounsel.The General Counsel called two witnesses to giveevidence concerning Respondent's alleged violations ofSection 8(a)(1) of the Act. One was Terry Tarr; the otherwas Garland Smith.Tarr is a glib young man whose demeanor did notimpress me as being that of a sincere witness. He alsoappeared to be willing to stretch or embellish the truth andto lie as to unimportant, as well as important, matters whenit seemed to serve his purpose to do so. Illustrative of theformer was Tarr's testimony regarding his experience as anautomobile salesman. In this respect Tarr stated that hehad 10 "years of experience ... in the automobilebusiness." However, the application for employment 19 hesubmitted to Respondent on January 23, 1975, shows thatbefore that date he had less than 4 years of experience inthis field.Further regarding unimportant matters as to which Tarrwas untruthful was the testimony he gave concerning aluncheon conference between Elmer Fugitt and Donaldi7 All dates referred to in this section fall within 1975.i8 Both complaints were heard as a consolidated proceeding. In additionto dealing with matters related to Sec. 8(a) I ) of the Act, as discussed in thetext, the January complaint is also concerned with the layoff of Elmer Fugittand Garland Smith. The April complaint deals only with the discharge ofTerry Tarr."i Resp. Exh. 15.481 DECISIONS OF NATIONAL LABOR RELATIONS BOARDStrack, the Union's president. In this respect Tarr relatedthat Fugitt and Strack had lunch together preceding theunion meeting on December 8, 1975. Yet, Strack, who hadno reason to deny having had lunch with Fugitt on thatday, testified that he first met Fugitt during the evening ofDecember 8, immediately before the meeting.Tarr was equally untruthful regarding important matters.Thus, despite documentary evidence20showing that Tarrwas instrumental in having a customer sign his wife's nameon a bank installment contract, Tarr denied having doneso, offering the lame excuse that he did not remember thetransaction.Finally, in this catalog of instances in which Tarr gavefalse testimony, again regarding an important matter, is thestory he told concerning his referral of a customer, LeahShanks, who was sent to Respondent to buy a usedautomobile, to a used car lot operated by his father.21Ondirect examination Tarr stated that he did not do so untilafter he had shown Shanks two automobiles from Respon-dent's stock, neither of which satisfied her. On cross-examination, however, he admitted sending Shanks to hisfather's lot before showing her any cars Respondent hadfor sale.Also regarding the Shanks incident Tarr related thatimmediately following his discharge he went to Shanks'home; that while he was there her telephone rang; and thatShanks picked up the telephone and spoke to the caller inhis presence. Although Tarr was 9 feet from the telephoneover which Shanks talked and was not listening on anextension, he testified, incredibly in my opinion, that heidentified the voice of the caller as being that of KimPierce, a salesman in Respondent's employ, and that heheard what Pierce said to Shanks.For the foregoing reasons I have not placed any relianceon Tarr's testimony respecting Respondent's allegedviolations of Section 8(a)(1) of the Act unless it has beencorroborated by credible evidence. For the same reasons Ihave not credited Tarr's testimony, uncorroborated bycredible evidence, regarding any other allegations of thecomplaints except where it contains admissions against hisinterest. This being so and, as Tarr was the only witnesscalled by the General Counsel to support the 8(aX)1)violations appearing in paragraphs 5(e), (f), (i), and (j) ofthe January complaint, those allegations will be dis-missed.22As noted above, Garland Smith was the other witnesscalled by the General Counsel to support allegations of theJanuary complaint dealing with violations of Section8(a)(1) of the Act by Respondent. Although, as stated onbrief by Respondent, Smith "exhibit[ed] a hazy memory atvarious points in his testimony" regarding dates on whichcertain events occurred, he impressed me as being atruthful witness. Accordingly, I have credited his testimony20 Resp. Exh. 13.21 Respondent asserts that this was the principal reason for Tarr'sdischarge."2 At the end of the General Counsel's case-in-chief, pars. 5(h), (k), and(m) were dismissed for insufficient proof.21 Having thus decided to credit Smith and having concluded that Tarrwas not a truthful witness, I will make no further reference to credibilityexcept when what is involved does not fall within the periphery of mydiscussion here. In addition, from time to time testimonial differences maybe mentioned in appropriate footnotes.in its entirety and discredited Respondent's witnesseswhose testimony was at variance with his, not only withrespect to the allegations of the complaints concerned withRespondent's violations of Section 8(a)(1), but others aswell.23V. THE ALLEGED UNFAIR LABOR PRACTICESA. Facts, Contentions, and Conclusions ConcerningRespondent's Alleged Independent 8(a)(1) ViolationsThe remaining allegations of the January complaintdealing with Respondent's alleged violations of Section8(aXl) of the Act involve interrogation, threats, andsoliciting and promising to rectify grievances. Despite thedenials in Respondent's answer, the evidence supportsthese allegations.Thus, at a sales meeting conducted by Respondent onDecember 10, 1975,24 a day after the Union's handbill "DoYou Know" 25was posted on the wall of the used car salesoffice, Merle Lindsey, Respondent's president, informedRespondent's salesmen that Respondent could avail itselfof a flat rate book listing higher repair costs for the usedcars they sold than those appearing in the flat rate bookthen in use.26Lindsey also announced to the salesmen, ashe testified, that he "wanted to find out what kind ofproblems they were having" and that he "would talk tothem concerning such problems."In accordance with the foregoing announcement Lindseyspoke to Garland Smith, a salesman, after the December 10sales meeting. Lindsey inquired as to whether Smith hadany problems. Smith replied, as he related, that he thoughtthat what Lindsey was "talking about is this unionactivity."Taking advantage of the opportunity thus given him bySmith, Lindsey asked Smith, as the latter further testified,"why [he] wanted a union"?27Smith's response, as hestated, was that "if [a union] could make [him] moremoney, [he] would be interested [in it]."Several days later, on or about December 15, 4 days afterRespondent received the Union's letter stating that itrepresented a majority of Respondent's salesmen, DanMorris, Respondent's general sales manager, spoke toSmith and two other salesmen. On this occasion, as Smithtestified, Morris told the salesmen that "if [they] had anybrains, [they] wouldn't mess with [the Union]" and that if[they] did get a union in [respondent] would cut inventoryin half and also cut the salesmen in half."28At first blush, the question put to Smith by Lindsey as tohis reason for "wanting a union" might be deemed to havebeen uncoercive and, hence, not violative of Section 8(a)(1)24 All dates referred to in this section fall within 1975.25 G.C. Exh. 40.26 Flat rate books in use in automobile repair shops set forth the cost ofparticular repairs. In computing its profit on the sale of a used carRespondent adds to the amount it pays for the vehicle reconditioningexpenses, including repair costs listed in a flat rate book.27 Lindsey denied asking Smith this question.28 Morris admitted the conversation, but denied making the statementsattributed to him by Smith.482 MERLE LINDSEY CHEVROLETof the Act. However, the inquiry was preceded byLindsey's threat to reduce the salesmen's earnings29andfollowed by Morris' threat that upon the advent of theUnion Respondent would halve its inventory and dis-charge half its salesmen. These threats, being inherentlycoercive and violative of Section 8(aXI) of the Act,imparted a coercive nature to Smith's interrogation byLindsey. Federal Stainless Sink Div. of Unarco Industries,Inc., 197 NLRB 489, 495 (1972).As noted above, the January complaint alleges that inaddition to violating Section 8(a)(1) of the Act byinterrogating and threatening employees Respondent alsoviolated Section 8(aXl) by soliciting and promising torectify grievances. Lindsey's statement to Respondent'ssalesmen that he wanted to ascertain, and talk to themabout, their "problems," made a day after the posting ofthe Union's "Do You Know" handbill on the wall ofRespondent's used car sales office, thus indicating theUnion's interest in organizing Respondent's salesmen,constituted in my judgment a solicitation of grievancescoupled with an implied promise to rectify them.This combination of circumstances is violative of Section8(a)(1) of the Act. Uarco Incorporated, 216 NLRB 1, 2(1974). Especially is this so in view of the fact that theevidence does not disclose that officials of Respondent hadmade similar statements in the past. Reliance ElectricCompany, Madison Plant Mechanical Drives Division, 191NLRB 44, 46 (1971), enfd. 457 F.2d 503 (C.A. 6, 1972).Accordingly, I conclude that Respondent violatedSection 8(a)(I) of the Act by interrogating and threateningemployees and by soliciting and promising to rectify theirgrievances.B. Facts, Contentions, and Conclusions ConcerningRespondent's Alleged 8(a)(3) and (1) ViolationsI. Smith and FugittGarland Smith and Elmer Fugitt were hired by Respon-dent as automobile salesmen, respectively, on August 4 andSeptember 22, 1975.30 Fred Bolton, another salesman, washired on November 3. Fugitt was laid off on December 10and Smith on January 5, 1976.As found earlier, Fugitt and Smith attended, and signedcards during, the union meeting on December 8. OnDecember 9 Fugitt posted a copy of the Union's "Do YouKnow" handbill3' on the wall of Respondent's used carsales office. Dan Morris, Respondent's general salesmanager, was in that office at the time, but not in theimmediate area of the wall on which Fugitt posted thehandbill.Also on December 9 Fugitt distributed union literaturehe had received at the union meeting the previous day toseveral salesmen in Respondent's used car sales office and2" Inasmuch as the commission received by a salesman for selling a usedautomobile consists of a percentage of Respondent's profit on the car (G.C.Exhs. 16 and 17). if Respondent's profit is reduced by computing the cost ofrepairing and reconditioning the automobile on the basis of a flat rate booklisting higher repair costs than the one then in use, the salesman'scommission is correspondingly reduced.:"' Unless otherwise noted, all dates hereinafter mentioned in this sectionfall within 1975.:" G.(C. Exh. 40.in its new car showroom and spoke to them about signingunion cards. Morris was in the new car showroom whileFugitt was doing so.On the next day, December 10, without any previousinformation to him that such action was contemplated,Fugitt was laid off by Merle Lindsey, Respondent'spresident. In laying Fugitt off Lindsey told him, as thelatter testified, that Respondent's "used car sales had beendown for December."In April 1976 Fugitt came to Respondent's premises toinquire about commissions he thought were still due him.While Fugitt was discussing this matter with a clerk inRespondent's office, Brad Razor, Respondent's new carsales manager, ordered him to leave. Upon Fugitt's refusalto do so immediately, Razor took his arm and walked withhim to the showroom door. Criminal proceedings laterbrought against Razor by Fugitt growing out of thisincident resulted in Razor's acquittal. In the same month,April 1976, Fugitt met by chance, and spoke with, DaleTyte, district manager for the Chevrolet Motor Division ofGeneral Motors Corporation.32During their conversationFugitt stated to Tyte, as Tyte related, that "when [he got]done with Lindsey he will no longer be your dealer here."Like Fugitt, Smith, on December 9, talked about theUnion to several salesmen on both sides of Respondent'spremises and gave them union cards. On December 13, asearlier found, Gary Bullock, a salesman in Respondent'semploy who was not in favor of the Union, informed MerleLindsey, Respondent's president, that Smith had attendedthe union meeting on December 8 and that after themeeting Smith had come to his house to persuade him tojoin the Union.On December 14, as already noted, Lindsey left forFlorida and did not return until December 29. OnDecember 24, during Lindsey's absence, Smith started hisvacation. On January 5, 1976, immediately upon returningfrom his vacation and without earlier notice to Respon-dent's salesmen that there would be additional layoffsfollowing Fugitt's, Smith was laid off by Lindsey.In laying Smith off Lindsey told Smith that he was doingso because "business had been slow and four men had notmade their draw that month".33 Smith protested his layoffand said that "before [he] went on vacation [he] hadalready made [his] draw." Answering, Lindsey stated thatin laying Smith off he was giving other salesmen, who hadbeen with Respondent a longer period of time than Smithhad, "a bigger piece of the pie." At this point in theirconversation Smith adverted to the fact that Bolton hadbeen hired as a salesman after he had been and asked "whyBolton was still working and [he] was laid off." Lindseya2 It will be remembered that Respondent deals in Chevrolet passengerautomobiles and trucks.1:' Respondent's salesmen receive what is known as a "draw" againstcommission. At the beginning of each year Respondent issues a sales policystatement to its salesmen (G.C. Exhs. 16 and 17) in which the) are informedthat "any salesman who does not make enough commissions to handle atleast his draw for an) given two month period in a row ...will be subjectto an indefinite lay off."483 DECISIONS OF NATIONAL LABOR RELATIONS BOARDresponded that Bolton "was on the new car side and [he]was on the used."34As already noted, the complaint alleges that by laying offFugitt and Smith Respondent violated Section 8(a)(3) ofthe Act. Denying this, Respondent contends that thelayoffs were motivated by economic necessity-a reductionin its used car business, and that Fugitt and Smith wereselected for layoff because they were the least senior usedcar salesmen in its employ. Respondent further contendsthat the evidence does not establish that it had knowledgeof union activity by Fugitt and Smith before their layoff. Ireject these contentions.It is well settled that "knowledge such as Respondentclaims it [was not shown to] have is a necessary ingredientof a violation of Section 8(a)(3) of the Act and must beshown to have existed before an unfair labor practicewithin the meaning of that section can be said to haveoccurred."35It is equally well settled that such knowledge,as well as motivation for discharge or layoff, "may beestablished by circumstantial as well as by direct evi-dence". Sam Tanksley Trucking, Inc., 198 NLRB 312, 316(1972), enfd. 83 LRRM 2409, 71 LC 1 13,762 (C.A. 8,1973).In Fugitt's case Respondent's knowledge of his unionactivity can be inferred from the suddenness of his layofffollowing his engagement in union activity. Thus, Fugittattended the union meeting on December 8 and theresigned a union card. On December 9, on Respondent'spremises, he spoke about the Union to Respondent'ssalesmen, distributed union literature to them, and postedthe Union's handbill, "Do You Know," on the wall of theused car sales office. On December 10 he was laid off. Cf.in this connection Tanksley, supra at 317.In Smith's case there is in the record direct evidence thatRespondent had knowledge of his union activity before hewas laid off. This is found in the report made to Lindsey,Respondent's president, by Bullock, a salesman who hadattended the union meeting on December 8, that Smith hadbeen present at that meeting and had come to his homeafter the meeting to persuade him to join the Union.I find, therefore, that Respondent had knowledge, beforetheir layoff, that Fugitt and Smith had engaged in unionactivity.The next matter for consideration regarding the layoff ofFugitt and Smith is Respondent's claim that its solemotivation for laying them off was the reduction in its usedcar business. On brief Respondent argues, concerning this,that "Fugitt and Smith were laid off because business atthe dealership, especially used car business, was indisput-ably down ...In fact, December 1975 and December1974 were the worst 2 months for used cars in the history ofthe Company."It would be expected that to bolster such an argumentRespondent would have offered its business records inevidence. However, without explanation, Respondent didnot do this. Its failure to do so leads me to believe that its:1 The quotations appeanng in the text are taken from Smith's testimony.Lindsey's version of his conversation with Smith at the time of Smith'slayoff differs from Smith's in that Lindsey made no reference to Bolton.11 The Pembek Oil Corporation, 165 NLRB 367, 373 (1967), enfd. 404F.2d 105 (C.A. 2, 1968).:Is "A litigant's unexplained failure to offer material evidence warrantsrecords would not have borne out its claim in thisrespect.36Finally, as earlier noted, Respondent contends that itselected Fugitt and Smith for layoff because they were theleast senior used car salesmen in its employ. Thiscontention is based on Respondent's designation of itssalesmen as either new or used car salesmen. I have found,however, that these designations are arbitrary misnomershaving no factual basis. I have also found, in this regard,that Respondent employs only one class of salesmen andthat they sell both new and used cars.In view of this it cannot be said that at the time of theirlayoff Fugitt and Smith were the most junior employees onRespondent's sales staff. They were both senior to Bolton,who was hired as a salesman on November 3, 1975,whereas Fugitt was hired on September 22, 1975, andSmith on August 4, 1975."[T]he explanation of the [layoffs] offered by theRespondent [thus] failling] to stand under scrutiny," I findthat it is false. This being the case, an inference can bedrawn which is "unfavorable to respondent." N.L.R.B. v.Thomas W. Dant, et al. co-partners d/b/a Dant & Russell,Ltd. 207 F.2d 165, 167 (C.A. 9, 1953).The extent of the unfavorable inference which can bedrawn in such a situation was spelled out in Shattuck DennMining Corporation (Iron King Branch) v. N.L.R.B. 362F.2d 466, 470 (C.A. 9, 1966). There it was explicitly stated:If [the trier of fact] finds that the stated motive for [alayoff] is false, he certainly can infer that there isanother motive. More than that, he can infer that themotive is one that the employer desires to conceal -anunlawful motive -at least where. ..the surroundingfacts tend to reinforce that inference.37Having found that Respondent's "stated motive" forlaying off Fugitt and Smith "is false," I, as "the trier offact," draw the inference that the actual motive for thelayoffs was to discourage membership in the Union. Oneneed not search far to find "surrounding facts tend[ing] toreinforce that inference." Regarding Fugitt, it consists ofthe suddenness of his layoff, coming 2 days after he startedto engage in union activity. "The abruptness of a [layoff]and its timing are persuasive evidence as to motivation."N.LR.B. v. Montgomery Ward & Co., Inc., 242 F.2d 497,502 (C.A. 2, 1957).Smith's layoff was less sudden. It was, nevertheless,equally abrupt.It will be remembered in this regard that on December13, a day before Lindsey, Respondent's president, went toFlorida, he was informed by Bullock that Smith hadattended the union meeting on December 8 and had cometo his home after the meeting to persuade him to join theUnion. Had Lindsey not been busy preparing to go toFlorida the next day it is quite likely, in the circumstances,that he would have laid Smith off on that very day.the inference that, if he adduced the evidence, it would not support hisposition." Bechtel Corporation, 141 NLRB 844. 852 (1963).37 The principle thus enunciated in Shattuck Denn was specificallyadopted by the Board in Atlantic Metal Products, Inc., 161 NLRB 919, 922(1966).484 MERLE LINDSEY CHEVROLETOn December 24, while Lindsey was still in Florida,Smith began his vacation. Immediately upon its end andSmith's return to work on January 5, 1976, Lindsey laidSmith off. As in Fugitt's case, the abruptness and timing ofSmith's layoff also furnishes persuasive evidence of itsunlawful motivation.Accordingly, I conclude that by laying off Fugitt andSmith Respondent violated Section 8(aX3) and (1) of theAct.2. TarrTerry Tarr was employed by Respondent as a salesmanfrom May 1972 until October 1974 and again from January1975 until his discharge on February 28, 1976. Like Fugittand Smith, Tarr attended union meetings, signed a unioncard, and talked about the Union to Respondent'ssalesmen. Respondent does not deny having had knowl-edge of Tarr's union activity before his discharge.Tarr's first period of employment with Respondent wasterminated by his resignation following a fight with hisfather-in-law on Respondent's premises. Notwithstandingthis, Tarr's stepfather, who operates a used car lot and towhom Respondent wholesales automobiles,38prevailedupon Merle Lindsey, Respondent's president, to rehireTarr.During Tarr's last period of employment by Respondenthe was not a model salesman. Among other things, he wasfrequently late in arriving at Respondent's daily salesmeetings and with apparent equal frequency he absentedhimself from them and from breakfast meetings sponsoredby banks with which Respondent does business. He failedto wait on customers properly and promptly. He came towork with the odor of alcohol on his breath, resulting incomplaints to Lindsey by customers. He persuaded acustomer to sign his wife's name to a bank installmentcontract. He failed to pay a debt to a jeweler who was acustomer of Respondent, thereby embarrassing Respon-dent.In addition, as Lindsey testified, Tarr "did not conformto company policy in many areas." Tarr's lack ofcomformity prompted Respondent's officials to talk toTart to "attempt," as Lindsey further testified, "to get himto improve his work habits [, but they] were unsuccessful."The principal cause of Tarr's discharge on February 28,1976, and which was, as Lindsey related, "the straw thatbroke the camel's back" was Tarr's referral of a lady, LeahShanks, who was sent to Respondent to buy a used car by abusiness acquaintance of Lindsey, to his stepfather's usedcar lot.39The General Counsel suggests that the reasons assignedby Respondent for Tarr's discharge were pretexts seizedupon by Respondent to rid itself of an employee becausehe was a protagonist of the Union. I do not agree.:'x As explained by Kenneth Maynard. Respondent's used car salesmanager at all material times, a wholesale transaction "is a sale made by{one automobile dealer] to [another ] dealer.":"! Lindsey. Respondent's president, testified that Respondent also tookinto account in discharging Tarr his "poor work performance land]conduct.""' See. in this regard. Vermeer Manufacluring Company,, 187 NLRB 888,892 (1971).11 A.L R.. ..4. 4. lcGahev Sr. el al. d b a Columbus Mfarble Works,233 F.2d 406. 413 (.A. 5. 1956).Had Respondent been looking for a pretext to maskTarr's discharge for supporting the Union it would nothave had to wait until the Shanks matter came to light. Ifan excuse were in fact being sought by Respondent toremove Tarr from its sales staff because he was an adherentof the Union it could have been found long before then.Instead of merely talking to Tarr in an effort to improvehis work habits, Tarr could have been discharged for any ofthe items set forth earlier in the compendium of Tarr'sfaults as an employee, or for some other reason whichcould have been trumped up by Respondent. Respondentnot having taken advantage of any of these as an excuse todischarge Tarr as soon as his union activity came to itsattention, as was the case regarding Fugitt and Smith, Icannot accept the General Counsel's pretext suggestion.40"An unlawful purpose is not lightly to be inferred. In thechoice between lawful and unlawful motive, the recordtaken as a whole must present a substantial basis ofbelievable evidence pointing toward the unlawful one."41Upon careful analysis, I do not find such a substantialbasis to be present in connection with Tarr's discharge.Accordingly, I conclude that Respondent did not violateSection 8(a)(1) or (3) of the Act by discharging Tarr. Thecomplaint issued on April 12, 1976, will, therefore, bedismissed.Vl. THE OBJECTIONS TO THE ELECTION42The Board has held that the critical period within whichobjectionable conduct will be deemed to affect the resultsof an election starts on the date on which the representa-tion petition is filed. Goodyear Tire and Rubber Company,138 NLRB 453, 454 (1962). It has also been held that"conduct violative of Section 8(a)(1) is, afortiori, conductwhich interferes with the exercise of a free and untram-meled choice in an election." Dal-Tex Optical Conpany,Inc., 137 NLRB 1782, 1786(1962).The petition pursuant to which the election was held wasfiled by the Union on December 9, 1975. Respondent'sviolations of Section 8(a)(1) of the Act began, as I havefound, with Respondent's threat on December 10, 1975, toreduce the earnings of its salesmen and ended withGarland Smith's discharge on January 5, 1976. This beingthe case, I conclude that the election held on March 2,1976, must be set aside.43Accordingly, my order will provide that that election beset aside and that a new election be conducted.VII. THE EFFECT OF RESPONDENT'S UNFAIR LABORPRACTICES UPON COMMERCERespondent's unfair labor practices occurring in connec-tion with its operations set forth in section 1, above, have aclose, intimate, and substantial relationship to trade,42 As noted at the outset of this Decision, the Regional Director"consolidated for the purpose of heanng, ruling and decision" the Union'sobjections to the representation election conducted on March 2, 1976, withthe complaints issued in this proceeding.43 Implicit in this conclusion are rulings sustaining the Union'sobjections to the election insofar as they track the allegations of thecomplaints found to have been supported by the evidence. In view of this, itis unnecessary to rule on the Union's other objections.485 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtraffic, and commerce among the several States and tend tolead to disputes burdening and obstructing commerce andthe free flow of commerce.VIII. THE REMEDYHaving found that Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(l) and (3) ofthe Act, my Order will require Respondent to cease anddesist therefrom and to take such affirmative action as willeffectuate the policies of the Act.Concerning the affirmative action to be required ofRespondent to remedy its unfair labor practices, Respon-dent argues that, even if Elmer Fugitt's layoff is found tohave been violative of the Act, his reinstatement should notbe ordered because of his altercation with Brad Razor,Respondent's new car sales manager, and his statement toDale Tyte, district manager for the Chevrolet MotorDivision of General Motors Corporation, that "when [hegot] done with Lindsey he will no longer be your dealerhere." These, Respondent contends, render Fugitt unfit forreinstatement. I do not agree."Activities which .... warrant withholding the remedi-al provisions of the Act [include] such conduct as violenceor threats of violence, seizure of property, attempts atunilateral dictation of terms of employment or otherusurpation of working time, interference between anemployer and its customers while continuing to work,engaging in harassing tactics [and] intermittent workstoppages to win unstated ends ..." Boeing AirplaneCompany, Seattle Division 110 NLRB 147, 150 (1954).44Neither Fugitt's altercation with Razor, nor his statementto Tyte falls within the foregoing rule.Accordingly, by way of affirmative action, Respondentwill be required to offer immediate and full reinstatementto Fugitt and Garland Smith and to make them whole forany losses they may have suffered by reason of their layoff.Any backpay found to be due them shall be computed inaccordance with the formula set forth in F. W. WoolworthCompany, 90 NLRB 289 (1950), and shall include interestin the amount and manner provided for in Isis Plumbing &Heating Co., 138 NLRB 716 (1962).Upon the basis of the foregoing findings of fact, andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. By the following conduct Respondent has engagedin, and is engaging in, unfair labor practices within themeaning of Section 8(a)(l) of the Act.(a) Coercively interrogating an employee concerning hisunion sentiments. I44 Upon review of Boeing Airplane Company, 238 F.2d 188 (C.A. 9, 1956)the court of appeals did not disturb the Board's rule, as set forth in the text,for determining the circumstances warranting the withholding of theremedial provisions of the Act. The court of appeals merely disagreed withits application to the facts in the case before it.4' In the event no exceptions are filed as provided by Sec. 102.46 of the(b) Threatening employees with loss of benefits if theysupported the Union.(c) Threatening to discharge employees for supportingthe Union.(d) Soliciting grievances from employees and promisingto remedy them in order to induce employees to refrainfrom supporting the Union.4. By laying off Elmer Fugitt and Garland Smith,thereby discouraging membership in the Union, Respon-dent has engaged in and is engaging in, unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.5. Respondent did not engage in unfair labor practiceswithin the meaning of Section 8(a)(3) or (1) of the Act bydischarging Terry Tarr.6. The unfair labor practices engaged in by Respon-dent, as set forth in Conclusions of Law 3 and 4, above,affect commerce within the meaning of Section 2(6) and (7)of the Act.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following:ORDER45The Respondent, Merle Lindsey Chevrolet, Inc., Muncie,Indiana, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Coercively interrogating employees concerning theirattitude toward, relationship to, knowledge of, activities onbehalf of, or regarding any other matter relating to IndianaJoint Board, Retail, Wholesale, and Department StoreUnion, AFL-CIO, or any other labor organization.(b) Threatening employees with discharge, loss ofbenefits, or any other form of reprisal, or effectuating anysuch threats, for joining, assisting, or in any mannersupporting Indiana Joint Board, Retail, Wholesale, andDepartment Store Union, AFL-CIO, or any other labororganization.(c) Soliciting grievances from employees and explicitly orimpliedly promising to remedy or adjust them in order tointerfere with the right of employees freely to choose abargaining representative, or to induce employees to reject,or to refrain from activities in support of, Indiana JointBoard, Retail, Wholesale, and Department Store Union,AFL-CIO, or any other labor organization.(d) Discouraging membership in Indiana Joint Board,Retail, Wholesale, and Department Store Union, AFL-CIO, or any other labor organization, by discharging orlaying off employees, or by discriminating in any othermanner against employees in regard to hire or tenure ofemployment or any term or condition of employment.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownRules and Regulations of the National Labor Relations Board, the findings.conclusions, and Order herein shall, as provided in Sec. 102.48 of the Rulesand Regulations, be adopted by the Board and become its findings,conclusions, and Order, and all objections thereto shall be deemed waivedfor all purposes.486 MERLE LINDSEY CHEVROLETchoosing, or to engage in other concerted activities for thepurpose of collective-bargaining or other mutual aid orprotection as guaranteed in Section 7 of the NationalLabor Relations Act, as amended, or to refrain from any orall such activities, except to the extent that such right maybe affected by an agreement requiring membership in alabor organization as a condition of employment inconformity with Section 8(aX3) of the Act.2. Take the following affirmative action which, it isfound, will effectuate the policies of the Act:(a) Offer to Elmer Fugitt and Garland Smith immediateand full reinstatement to their former jobs, withoutprejudice to their seniority or other rights or privileges, andmake them whole, in the manner set forth in the section ofthis Decision entitled "The Remedy," for any loss ofearnings they may have suffered by reason of theirunlawful layoff.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(c) Post at its premises in Muncie, Indiana, copies of theattached notice marked "Appendix."46Copies of saidnotice, on forms provided by the Regional Director for46 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted PursuantRegion 25, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.IT IS FURTHER ORDERED that the representation electionconducted on March 2, 1976, in Case 25-RC-6173 be, andthe same hereby is, set aside and that Case 25-RC-6173 be,and the same hereby is, remanded to the Regional Directorfor Region 25 of the National Labor Relations Board forthe purpose of conducting a new representation election atsuch time as he deems that circumstances will permit thefree choice of a collective-bargaining representative by theemployees concerned.IT IS FURTHER ORDERED that paragraphs 5(e), (f), (i), and(j) of the complaint issued on January 27, 1976, be, and thesame hereby are, dismissed.IT IS FURTHER ORDERED that the complaint issued onApril 12, 1976, be and the same hereby is, dismissed.to a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."487